02-12-008-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00008-CV
 
 



Ralph Adams and All Other Occupants of 2557 Marina
  Drive, Grand Prairie, Texas 75054


 


APPELLANT




 
V.
 




Federal National Mortgage Association aka Fannie
  Mae


 


APPELLEE 



 
 
------------
 
FROM County
Court at Law No. 1 OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On June
20, 2012, we notified appellant that his brief had not been filed as required
by Texas Rule of Appellate Procedure 38.6(a).  See Tex. R. App. P.
38.6(a).  We stated we could dismiss the appeal for want of prosecution unless
appellant or any party desiring to continue this appeal filed with the court
within ten days a response showing grounds for continuing the appeal.  See
Tex. R. App. P. 42.3.  We have not received any response.
Because
appellant's brief has not been filed, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J., and GABRIEL, J. 
 
DELIVERED: 
July 19, 2012




 




[1]See Tex. R. App. P. 47.4.